

Exhibit 10.1


Dominion Resources, Inc.
Restricted Stock Award Agreement


THIS AGREEMENT, dated April 1, 2006, between DOMINION RESOURCES, INC., a
Virginia Corporation (the "Company") and ____________ ("Participant"), is made
pursuant and subject to the provisions of the Dominion Resources, Inc. 2005
Incentive Compensation Plan (the "Plan"). All terms used herein that are defined
in the Plan have the same meaning given them in the Plan.



 
1.
Award of Stock. Pursuant to the Plan, ______ shares of Company Stock (the
“Restricted Stock”) were awarded the Participant on April 1, 2006, subject to
the terms and conditions of the Plan, and subject further to the terms and
conditions set forth herein and attached hereto.




 
2.
Terms and Conditions.




 
a.
Employment. Except as provided in paragraphs 3 or 4, the Participant's rights in
any unvested shares of the Restricted Stock shall be forfeited if employment
with the Company or a Dominion Company terminates before the third anniversary
of this grant (April 1, 2009) (the “Vesting Date”).

 
b.
Nontransferability. Except as provided in paragraphs 3 or 4, no rights in the
shares of Restricted Stock are transferable until vested.

 
c.
Stock Power. As a condition to receipt of this award, the Participant shall
deliver to the Company a stock power, endorsed in blank, with respect to the
Restricted Stock.

 
d.
Custody of Shares. The Company shall retain custody of shares of the Restricted
Stock.




 
3.
Retirement, Death, Disability, Termination without Cause. If the Participant
dies, becomes Disabled, Retires or is terminated without Cause (as such term is
defined in the Employment Continuity Agreement between the Participant and the
Company), the Participant’s rights in a portion of the Restricted Stock
previously issued pursuant to this Agreement shall become vested equal to the
number of shares of Restricted Stock times the fraction of (A) the number of
completed months from the Date of Grant to the Participant’s termination of
employment divided by (B) the total number of months from the Date of Grant to
the Vesting Date. However, in the event of Retirement, such vesting of the
Participant’s Restricted Stock shall be conditioned upon the determination by
the Company’s Chief Executive Officer, in his sole discretion, that the
Participant’s Retirement is not detrimental to the Company. The vesting will
occur as of the date of death, Disability, Retirement or termination without
Cause and any shares of the Restricted Stock which do not vest in accordance
with the above terms of this paragraph 3 shall be deemed forfeited.

 

 
4.
Change of Control. Upon a Change of Control, the Participant’s rights in the
shares of Restricted Stock previously issued pursuant to this Agreement shall
become vested as follows:




 
a.
A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock times the fraction of (A) the number of completed
months from the Date of Grant until the date of Change of Control divided by (B)
the total number of months from the Date of Grant to the Vesting Date.




 
b.
Unless previously forfeited, the remaining shares of Restricted Stock shall
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in paragraphs (i) through (iii)
below:




 
i.
Vesting Date. All remaining shares of Restricted Stock will be vested at the
Vesting Date.




 
ii.
Retirement, Death, Disability. If the Participant dies, becomes Disabled or
Retires, the Participant’s rights in the remaining shares of Restricted Stock
shall become vested equal to the number of shares of Restricted Stock times the
fraction of (A) the number of completed months from the date of Change of
Control to the Participant’s termination of employment divided by (B) the total
number of months from the date of Change of Control to the Vesting Date.
However, in the event of Retirement, such vesting of the Participant’s
Restricted Stock shall be conditioned upon the determination by the Company’s
Chief Executive Officer, in his sole discretion, that the Participant’s
Retirement is not detrimental to the Company. The vesting will occur as of the
date of death, Disability or Retirement, and any shares of the Restricted Stock
which do not vest in accordance with the above terms of this subparagraph (ii)
shall be deemed forfeited.




 
iii.
Termination without Cause. All remaining shares of Restricted Stock will be
vested upon the Participant’s termination by the Company without Cause,
including Constructive Termination as those terms are defined by the Employment
Continuity Agreement.

 

 
5.
Vesting. Except as provided above, the shares that have not been previously
forfeited shall vest according to the following schedule:



_______ shares will vest on April 1, 2009



 
6.
Shareholder Rights. With respect to Restricted Stock, the Participant shall have
the right to receive dividends and shall have the right to vote shares of
Restricted Stock.




 
7.
Retirement. For purposes of this Agreement, the term Retire or Retirement means
termination when the Participant is eligible for early, normal or delayed
retirement as defined in the Dominion Pension Plan, or would be eligible if any
crediting of deemed additional years of age or service applicable to the
Participant under the Company’s Benefit Restoration Plan or New Benefit
Restoration Plan were applied under the Pension Plan, as in effect at the time
of the determination.




 
8.
Delivery of Shares.




 
a.
Share Delivery. As soon as practicable after the requirements of paragraphs 3, 4
or 5 are satisfied, the Company will deliver to the Participant the appropriate
number of shares of Company Stock. The Company will also either cancel or
deliver to the Participant the stock power covering such shares.




 
b.
Withholding of Taxes. No Company Stock will be delivered until the Participant
(or the Participant’s successor) has paid to the Company the amount that must be
withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory provision for the payment of such taxes. As an alternative to
making a cash payment to satisfy the Applicable Withholding Taxes, the
Participant or the Participant’s successor may elect to (i) deliver Mature
Shares (valued at their Fair Market Value) or (ii) have the Company retain that
number of shares of Restricted Stock (valued at their Fair Market Value) that
would satisfy the Applicable Withholding Taxes.




 
9.
Fractional Shares. A fractional share of Company Stock shall not be issued and a
full share shall be issued in lieu of the fractional share.




 
10.
No Right to Continued Employment. This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.

 

 
11.
Change in Capital Structure. The terms of the Restricted Stock Award shall be
adjusted as provided in Section 15 of the Plan if the Company has a change in
capital structure.




 
12.
Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia.




 
13.
Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the date of the award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the date of the award of Restricted Stock.




 
14.
Participant Bound by Plan. Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.




 
15.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.




 
16.
Amendment to Employment Continuity Agreement. In consideration for this
Restricted Stock Award, the Participant agrees to the amendment, as set out in
Exhibit A, to the Employment Continuity Agreement between the Participant and
the Company.



IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has duly signed hereto.


 
       Dominion Resources, Inc.
 
By:
       Thomas F. Farrell, II
       President and Chief Executive Officer
 



Agreed and Accepted:






________________________________
EXHIBIT A


Amendment to Employment Continuity Agreement




Effective April 1, 2006, the Employment Continuity Agreement between the
Executive (the Participant as identified on the Restricted Stock Agreement to
which this Amendment is attached) and the Company is amended as follows.  The
Executive consents to a restatement of the Employment Continuity Agreement to
incorporate this Amendment.
Vesting Change


1.
This paragraph 1 applies to all sections of the Employment Continuity Agreement
that provide (a) the Executive shall become fully vested in and that all
forfeiture conditions shall immediately lapse at the Effective Date on any and
all stock incentive awards, and (b) the Executive shall become fully vested in
and that all forfeiture conditions shall immediately lapse on the Termination
Date on any and all stock incentive awards. The sections described in the first
sentence of this paragraph 1 are revised to provide that those provisions shall
apply only to the extent that the effect of a Change in Control is not
specifically addressed in the stock incentive award. This paragraph 1 shall
apply to any stock incentive award whether issued before or after this
Amendment. As an illustration only, with this Amendment, the terms of Section 4
of the Restricted Stock Agreement to which this Amendment is appended shall be
applicable in the event of a Change in Control rather than the terms of the
Employment Continuity Agreement.

 
Section 409A Changes
 
The following changes are made to comply with the requirements of Section 409A
of the Code. These changes will apply to any amount that would be treated as the
payment of an amount representing a deferral of compensation under a
nonqualified deferred compensation plan (“Deferred Compensation”) within the
meaning of Section 409A of the Code.
 
2.
Notwithstanding any provision of the Employment Continuity Agreement to the
contrary, this paragraph 2 shall apply to any payment of Deferred Compensation
that would otherwise be made to the Executive on account of the Executive’s
termination of employment when the Executive is a Specified Employee (within the
meaning of Section 409A(a)(2)(B)(i) of the Code). Any Deferred Compensation that
would otherwise be payable during the first six months immediately following the
Executive’s termination of employment shall instead be retained and paid out to
the Executive as a lump sum on the date which is six months after the
Executive’s Termination Date, or as soon as administratively practicable
thereafter.

 
3.
Notwithstanding any provision of the Employment Continuity Agreement to the
contrary, the time or schedule of payments to the Executive of Deferred
Compensation as provided in any relevant deferral election or otherwise under a
nonqualified deferred compensation plan (within the meaning of Section 409A of
the Code) shall not be accelerated by operation of the Employment Continuity
Agreement, except as may be specifically provided under Proposed Treasury
Regulations Section 1.409A-3(h)(2) or any successor provision.

 
4.
Notwithstanding any provision of the Employment Continuity Agreement to the
contrary, the time or schedule of payments of Deferred Compensation to the
Executive provided in the Employment Continuity Agreement shall not be
accelerated, except as may be specifically provided under Proposed Treasury
Regulations Section 1.409A-3(h)(2) or any successor provision.

 
5.
The provision of the Employment Continuity Agreement that all stock options
(including options vested as of the Termination Date) shall remain exercisable
until the applicable option expiration date is deleted. The terms of any stock
option will govern as to the expiration date, whether issued before or after
this Amendment.

 
6.
Notwithstanding any provision of the Employment Continuity Agreement to the
contrary, to the extent that the Executive is a participant in any nonqualified
deferred compensation plan (within the meaning of Section 409A of the Code), the
terms of the nonqualified deferred compensation plan shall control rather than
the provisions of the Employment Continuity Agreement to the extent that
applying the provisions of the Employment Continuity Agreement would result in
the imposition of tax on the Executive under Section 409A of the Code.

 


 
 
 



 